DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 06 November 2020 in response to the Office Action of 07 August 2020 are acknowledged and have been entered. Claims 1, 4, 5, 10, 12, 15, 21 26, 27, and 29 have been amended. Claims 1-2, 4-12, 14-15, 17-18, 21, 26-27, 29, and 31-33 are pending and being examined on the merit. Any rejection or objection not reiterated herein has been overcome by amendment.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on pages 41, 46, 105, and 173. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 17, 26, 27, and 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first Type II Cas nuclease” in line 6 and previously recites “a Type II Cas nuclease” in line 4.  It is unclear how these two nucleases relate to each other.  It is unclear if they are one in the same or different nucleases.  The lack of clarity renders this claim indefinite.
Claim 1 recites “the first crRNA is operable with an endogenous Cas nuclease” in line 13 and previously recites “a Type II Cas nuclease” in line 4 and “a first Type II Cas nuclease” in line 6.  It is unclear how these three nucleases relate to each other.  It is unclear if they are one in the same or different nucleases.  The lack of clarity renders this claim indefinite.
Claim 1 recites “the second crRNA is operable with an exogenous Cas nuclease” in line 14 and previously recites “a second Type II Cas nuclease” in line 9.  It is unclear if they are one in the same or different nucleases.  The lack of clarity renders this claim indefinite.
Claim 17 recites “an exogenous Cas nuclease” in line 2 and depends from claim 1 which recites “the second crRNA is operable with an exogenous Cas nuclease” in line 14.  It is unclear how these two nucleases relate to each other.  It is unclear if they are one in the same or different nucleases.  The lack of clarity renders this claim indefinite.
Claim 26 recites “a first Type I Cas nuclease” in line 6 and previously recites “a Type I Cas nuclease” in line 4.  It is unclear how these two nucleases relate to each other.  It is unclear if they are one in the same or different nucleases.  The lack of clarity renders this claim indefinite.
Claim 26 recites “the first crRNA is operable with an endogenous Cas nuclease” in line 13 and previously recites “a Type I Cas nuclease” in line 4 and “a first Type I Cas nuclease” in line 6.  It is unclear how these three nucleases relate to each other.  It is unclear if they are one in the same or different nucleases.  The lack of clarity renders this claim indefinite.
Claim 26 recites “the second crRNA is operable with an exogenous Cas nuclease” in line 14 and previously recites “a second Type I Cas nuclease” in line 9.  It is unclear if they are one in the same or different nucleases.  The lack of clarity renders this claim indefinite.
Claim 27 recites “a first Cas nuclease” in line 6 and previously recites “a Cas nuclease” in line 4 .  It is unclear how these two nucleases relate to each other.  It is unclear if they are one in the same or different nucleases.  The lack of clarity renders this claim indefinite.
Claim 27 recites “the first crRNA is operable with an endogenous Cas nuclease” and previously recites “a Cas nuclease” in line 13 and “a first Cas nuclease” line 6.  It is unclear how these three nucleases relate to each other.  It is unclear if they are one in the same or different nucleases.  The lack of clarity renders this claim indefinite.
Claim 27 recites “the second crRNA is operable with an exogenous Cas nuclease” in line 14 and previously recites “a second Cas nuclease” in line 9.  It is unclear if they are one in the same or different nucleases.  The lack of clarity renders this claim indefinite.
Claim 29 recites “The virus of claim 19, wherein the first crRNA is operable with the endogenous Cas in the host cell to guide Cas modification cutting of the first target sequence in the host cell”.  There is insufficient antecedent basis for this limitation in the claim as this claim depends from a cancelled claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 6-7, 9, 14-15, 17-18, 26-27, 29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) in view of Esvelt (Esvelt et. al. 2013. Nature Methods. Vol 10(11) 1116-1121].
Regarding claim 1, 2, 6-7, 9, 17-18, Gomaa teaches the pORI28 which (a) comprised nucleic acid encoding a first crRNA spacer targeting the lacZ gene, wherein the first crRNA is operable with Cas9 from the endogenous CRISPR1 locus in S. thermophilus (host cell). This plasmid also (b) lacked the sequence encoding the Cas9 because Gomaa used the native, i.e. endogenous, CRISPR type II systems [Fig. S3].  Gomaa teaches that bacteriophages (as a engineered viruses) have been widely used for heterologous protein expression, gene delivery, and the treatment of bacterial infections; and that lysogenic bacteriophages or phagemids with broad host ranges would be particularly beneficial for the delivery of CRISPR-Cas-encoding constructs (pg. 6, col. 1, para 3).  Gomaa also teaches exogenously expressing type II CRISPR systems [[pg. 2, col.1, para 3].
Gomaa does not teach a second nucleic acid encoding a second crRNA operable with a second exogenous type II Cas nuclease wherein the second crRNA is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell.
Esvelt teaches a set of fully orthogonal Cas9 proteins and demonstrate their ability to mediate simultaneous and independently targeted gene regulation and editing in bacteria and in human cells [abstract, Fig. 4]. Esvelt illustrates the remarkable diversity of proteins within a single family of CRISPR systems where Cas9 proteins from S. pyogenes, N. meningitidis, S. thermophilus and T. denticola range from recognize completely different PAM sequences [pg. 1120, col. 2, para 1] and can simultaneously employ multiple RNA-guided activities, transcriptional activation, repression and gene editing, within a single cell [pg. 1116, col. 2, para 2].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  
Regarding claim 2, Gomaa teaches where the CRISPR array could even be reduced to a single repeat-spacer, paralleling the engineering of single-guide RNAs for use with Cas9 [pg. 5, col. 2, para. 2].
Regarding claim 14, Gomaa teaches that the pORI28 construct relies on processing through the native tracrRNA, therefore a tracrRNA encoding sequence was not delivered [pg. 7, col.1, para 2].
Regarding claim 15, Gomaa teaches ‘CRISPR-Cas systems are RNA-directed adaptive immune systems in many bacteria and most archaea that recognize nucleic acids of invading plasmids and viruses. Recognition is directed by CRISPR RNAs that are processed from transcribed arrays of alternating target-specific “spacer” sequences and identical “repeat” sequences’ [pg. 1, col. 2, para 2].  Gomaa teaches the design and insertion of spacer sequences into the pCRISPR plasmid for the design of the CRISPR RNAs [pg. 7, col. 1, para.1].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified virus wherein the first nucleic acid sequence comprises a first HM-array for the advantage of multiplex targeting of the bacteria chromosome.
Regarding claim 26 and 31, the teachings of Gomaa and Esvelt are discussed above as applied to claim 1 and similarly apply to claims 26 and 31. Gomaa teaches that an α-ftsA CRISPR plasmid (nucleic acid encoding a crRNA), which is complementary to the essential ftsA gene in E.coli that’s involved in cell division [pg. 2, col. 2, last paragraph] was used to remove E.coli using the native (endogenous) Type I-E CRISPR-Cas systems, i.e. a crRNA that is operable with a cas nuclease in a host cell to guide Cas modification of a target sequence in the host cell [Fig. 2A and S3A].  Gomaa also teaches exogenous delivery of Type I Cas systems [pg. 2, col. 2, para 3; Fig. S1] and the existence of a type I-F system and using this system for genome editing [pg. 2, col.1, para 3].	It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the virus of Gomaa to deliver the crRNA from the α-ftsA CRISPR 
Regarding claim 27, the teachings of Gomaa and Esvelt are discussed above as applied to claim 1 and 26 and similarly apply to claim 27.  Gomaa also teaches expressing type I-E or II-A system in trans in the bacterium Escherichia coli [pg. 2, col.1, para 3]. It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified virus of Gomaa and Esvelt wherein the first Cas nuclease is a Type I Cas nuclease and the second Cas nuclease is a Type II Cas nuclease.  This modification would amount to a combinations of prior art elements according to known methods to yield predictable results of genome editing.  
Both Type I and Type II CRISPR/Cas systems were known to occur in nature, both were known for the use in targeted genome editing, and both were known to be expressed in a cell.  A skilled artisan could combine these different type of systems where their separate functions of targeted genome editing could be achieved in the same cell for the purpose of editing multiple genes.  Furthermore, one of ordinary skill would be motivated to make this modification for the advantage of introducing multiple mutations at the same time when using two crRNA, one which is operable to a Type I Cas and the other which is operable to a Type II Cas.  
Regarding claim 29, Gomaa teaches CRISPR-CAS Type I and Type II systems cleave (cut) DNA [pg. 2, col. 1, para 1].
Regarding claim 32, Gomaa teaches where in medicine CRISPR-Cas systems could be used to control the composition of the gut flora or as “smart” antibiotics (antimicrobial compositions) that circumvent commonly transmitted modes of antibiotic resistance and distinguish between beneficial and pathogenic bacteria [pg. 6, col.1, para 4]. It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to include the modified virus of Gomaa and Esvelt in an antimicrobial composition for the advantage of controlling the gut flora and circumventing antibiotic resistant bacteria.

Claim 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) in view of Esvelt (Esvelt et. al. 2013. Nature Methods. Vol 10(11) 1116-1121) as applied to claim 1, and further in view of Sorek (US 20160281053 A1, filed Oct. 14, 2014).
The teachings of Gomaa and Esvelt are discussed above as applied to claim 1 and similarly apply to claims 4 and 11.  Gomaa and Esvelt do not teach the nucleic acid sequences of the virus comprising a constitutive promoter and wherein the virus is Myoviridae.
Sorek teaches an isolated polynucleotide encoding a BREX system comprising a nucleic acid sequence encoding the BREX system that confers phage resistance to bacteria or for conferring bacterial susceptibility to phages [abstract].  
Regarding claim 4, Sorek teaches that the nucleic acid construct includes a promoter sequence for directing transcription of the polynucleotide sequence in the cell in a constitutive or inducible manner [0228].  Sorek teaches that constitutive promoters are promoter sequences which are active under most environmental conditions and most cell types [0029].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed 
Regarding claim 11, Sorek teaches exemplary methods of introducing expression vectors into bacterial cells include phage mediated infection where the introduction of nucleic acids by phage infection offers several advantages over other methods such as transformation, since higher transfection efficiency can be obtained due to the infectious nature of phages [0248-0249]. Sorek teaches exemplary phages which fall under the scope of the invention include phages that belong to the family myoviridae.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified virus of Gomaa and Esvelt wherein the virus is a Myoviridae virus.  This modification would be a simple substitution of one bacteriophage for another both known for gene delivery. 
		
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) in view of Esvelt (Esvelt et. al. 2013. Nature Methods. Vol 10(11) 1116-1121) as applied to claim 1, and further in view of Pul (Pul et. al. 2010. Molecular Microbiology 75(6), 1495–1512).
The teachings of Gomaa and Esvelt are discussed above as applied to claim 1 and similarly apply to claim 5.  Gomaa and Esvelt do not teach the nucleic acid sequences of the virus comprising a Cas nuclease promoter. 
Pul characterizes promoters of the Escherichia coli CRISPR arrays and cas protein genes.  Pul teaches that transcription of precursor crRNA is directed by a promoter located within the CRISPR leader; and a second promoter, directing cas gene transcription, is located upstream of the genes encoding proteins of the Cascade complex [summary].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) in view of Esvelt (Esvelt et. al. 2013. Nature Methods. Vol 10(11) 1116-1121) as applied to claim 1, and further in view of La Scola (La Scola et. al. 2008. Nature Letters 455, pages 100–104).
The teachings of Gomaa and Esvelt are discussed above as applied to claim 1 and similarly apply to claim 8.  Gomaa and Esvelt do not teach wherein the virus is a virophage.
La Scola teaches the virophage Sputnik [abstract] and that virophage could be a vehicle of such gene transfers, as well as of gene transfers between different giant viruses [pg. 102, col. 2, para 1].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified virus of Gomaa and Esvelt wherein the virus is a virophage.  This modification would serve as a simple substitution of one gene delivery vehicle for another.  One of ordinary skill would be motivated to use the virophage to delivery genetic information to a virus, bacteriophage that is capable of infecting and transforming the bacteria cell.
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) in view of Esvelt (Esvelt et. al. 2013. Nature Methods. Vol 10(11) 1116-1121) as applied to claim 1, and further in view of Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45).
The teachings of Gomaa and Esvelt are discussed above as applied to claim 1 and similarly apply to claim 10.  Gomaa and Esvelt do not teach wherein the virus comprises a nucleic acid sequence encoding an endolysin.
Gupta teaches that the P-27/HP endolysin encoded by a phage offers suitable substitute of antibiotics to control S. aureus infections [abstract].  Gupta provides a model for large scale production of endolysin from phage–bacteria system and gives strong evidence for the safe and efficacious application of endolysin against antibiotic resistant staphylococcal strains of human clinical origin [pg. 44, col. 2, para 2]. It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified virus of Gomaa and Esvelt wherein the virus comprises a nucleic acid sequence encoding an endolysin for the purpose of killing bacteria strains as a substitute to antibiotics.  
	
Claim 12 and 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) in view of Esvelt (Esvelt et. al. 2013. Nature Methods. Vol 10(11) 1116-1121) as applied to claim 1, and further in view of Mahfouz (US 20170114351A1).  
The teachings of Gomaa and Esvelt are discussed above as applied to claim 1 and similarly apply to claim 12 and 21.
Gomaa and Esvelt do not teach wherein the wherein the first nucleic acid sequence of the virus does not comprise a protospacer adjacent motif (PAM) recognized by the first Cas nuclease or Cas9.
Mahfaouz teaches ‘the PAM sequence refers to a nucleic acid sequence present in the DNA target sequence but not in the guide polynucleotide sequence itself. For Cas9 to successfully bind to DNA, the target sequence in the genomic DNA must be complementary to the guide polynucleotide sequence and must be immediately followed by the correct protospacer adjacent motif or PAM .  

Claim 33 are rejected under 35 U.S.C. 103 as being unpatentable over Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) in view of Esvelt (Esvelt et. al. 2013. Nature Methods. Vol 10(11) 1116-1121) as applied to claim 1 and 32, and further in view of Jiang (Jiang et. al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241).
The teachings of Gomaa and Esvelt are discussed above as applied to claim 1 and 32 and similarly apply to claims 32.  Gomaa and Esvelt do not teach an antibiotic agent.  
Jiang teaches the use of a plasmid-based CRISPR Cas system for genome editing in E.coli where a pCas9 plasmid carrying the tracrRNA, Cas9 and a chloramphenicol resistance cassette, and a pCRISPR kanamycin resistant plasmid carrying the array of CRISPR spacers was introduced into E.coli cells, i.e. exogenous [pg. 237, col.1, last paragraph – col. 1].  Jiang teaches the use of kanamycin (antibiotic agent) selection with the transformation of the CRISPR construct to increase the percentage of edited cells.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to use the virus in an antimicrobial composition along with an antibiotic agent to increase genome editing.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-2, 4-12, 14-15, 17-18, 21, 26-27, 29, and 31-33 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-11, 13, and 15-34 of copending Application No. 16858333 (reference application) in view of Esvelt (Esvelt et. al. 2013. Nature Methods. Vol 10(11) 1116-1121), Pul (Pul et. al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), Sorek (US 20160281053 A1, filed Oct. 14, 2014), and Jiang (Jiang et. al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241).     Claim 1 of the copending application is directed to an engineered virus that is capable of transforming a host cell, the engineered virus (a) comprising a nucleic acid sequence encoding a crRNA; and (b) lacking a nucleic acid sequence encoding a Cas nuclease that is operable with the crRNA; wherein the crRNA is operable with a Cas nuclease in a host cell to guide Cas nuclease modification of a target sequence in the host cell; and wherein the nucleic acid sequence encoding the crRNA does not comprise a protospacer adjacent motif (PAM) recognized by the Cas nuclease.
The copending claim does not teach wherein the virus comprises a second nucleic acid sequence that encodes a second crRNA, wherein the second crRNA is operable with a second Type II Cas nuclease in the host cell, wherein the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; wherein the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease.
The teachings of Esvelt are discussed above.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to include a second nucleic acid sequence in the engineered virus that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Conclusion

No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636